Title: To Benjamin Franklin from Robert Morris, 30 September 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir,
Office of Finance 30th September 1782
I have received and already acknowledged your Letters of the 9th January, two of the 28th January, those of the 30th January, 4th March 9th March and 30th March. The Acknowledgement of the three last was by mine of the first of July. I am now to acknowledge yours of the eighth of April and twenty fifth of June. I have written to you since the Ninth of March (which you acknowledge the Receipt of in yours of the twenty fifth of June) on the twenty second and twenty third of March, on the seventeenth of April, on the seventeeth, and twice on the eighteenth and twenty third of May, also on the twenty ninth of May, twenty sixth of June, first and fifth of July.
It is in some Respects fortunate that our Stores were not shipped, because, as you observe, they might have been taken; but I hope they are now on the Way, for if they are to lie in France at a heavy Expence of Storage &c while we suffer for the Want, it will be even worse than if they were taken. You will find by the Letters which are to go with this, that Mr. Barclay is prohibited from making any more Purchases on Account of the United States. I confess that I disapprove of those he has made: for the Purchase of unnecessary Things, because they are cheap, appears to be a very great Extravagance. We want Money as much as any Thing else, and the World must form a strange Idea of our Management, if, while we are begging to borrow, we leave vast Magazines of Cloathing to rot at Brest, and purchase Others to be shipped from Holland. I have said Nothing on this Subject to Mr. Barclay, because the Thing, having been done, could not be undone, and because the pointed Resolutions of Congress on the Subject will prevent any more such Operations. What I have now said however will, I hope, lead you to urge on him the Necessity of making immediate Shipments of all the Stores in Europe. A Merchant does not sustain the total Loss of his Goods by their Detention, but the Public do. The Service of the Year must be accomplished within the Year by such Means as the Year affords. The Detention of our Goods has obliged me to purchase Cloathing and other Articles at a great Expence, while those very Things were lying about at different Places in Europe. I am sure that any Demand made for Money on our Part must appear extraordinary, while we shew so great Negligence of the Property we possess. The Funds, therefore, which were obtained for the Year 1781, are not only rendered useless during that Year, but so far pernicious as that the Disposition of them will naturally influence a Dimunition of the Grants made for the Year 1782.
You mention in yours of the twenty fifth of June, that you would send enclosed the Account of the Replacing of the Fayette’s Cargo, if it could be copied in Season. As it did not arrive, I shall expect it by the next Opportunity.
I have received Mr. Grand’s Accounts, which are not stated in the Manner I wish; and in Consequence I have written to him by this Opportunity to alter them. I have desired him to give your Account Credit for every Livre received previous to the current Year, including therein the Loan of 10.000.000 l.t. in Holland, tho a Part of it may not have been received until this Year. I have desired him to debit your Account for every Expenditure made by your Order, which will include all your Acceptances of Bills &c, and of Course Mr. De Beaumarchais’ Bills, if they shall have been paid. Finally, I have desired him to carry the Balance of your Account to mine, in which he is to credit all Monies received for the current Year: for Instance the six Millions (and the other six, if they are obtained) together with such Monies as may come to his Hands from the Loan opened for the United States by Messrs Willink Stapherst &c.—
I did expect to have had some Kind of Adjustment made by this Time of Captain Gillon’s Affair, but Congress referred much of it to a Committee with whom it has long slept; but I have informed Mr. Gillon that I must have a Settlement, and at present I wait a little for the Determination of Congress.—
You mention to me that the Interest on the 10,000.000 l.t. Dutch Loan is payable at Paris annually on the fifth of November at four per Cent. I must request you to send me the particular Details on this Subject, such as who it is payable to, and by whom, that I may make proper Arrangements for a punctual Performance, so as not to incur unnecessary Expence. I presume that the first Year’s Interest may be discharged before this reaches you; but at any Rate I enclose a Letter to Mr. Grand, to prevent any ill Consequences which might arise from a Deficiency of Payment.
I informed you in mine of the first of July, that Congress had resolved to appoint a Commissioner to settle the public Accounts in Europe: This is not done, but they have reconsidered and committed the Resolution. Where the Thing will end I do not know. I think however that eventually they must send over some Person for the Purpose.
The Appearances of Peace have been materially disserviceable to us here, and general Cautions on the Subject from Europe, and the most pointed Applications from the public Officers, will not prevent that Lethargy which the very Name of Peace extends thro’ all the States. I hope Measures will be taken by our public Ministers in Europe to prevent the People from falling into the Snares which the Enemy has laid. Undue Security in Opinion is generally very hurtful in Effect; and I dread the Consequences of it here if the War is to be carried on, which is not improbable.
I am, Sir, Your most obedient & humble Servant,
Robt Morris
His Excellency Benjamin Franklin Esquire.
 
Endorsed: Office of Finance Sept. 30. 1782 Various Subjects
